,._   -...                                                                                             ,,__ .
'                           Case 1:19-mj-10177-UA Document 16 Filed 01/02/20 Page 1 of 2




             ~ITED STATES DISTRICT COURT
                THERN DISTRICT OF NEW YORK                                          DORIGIN AL
             J      ---------------------------------------------------X
                    TED STATES OF AMERICA                              :
                                                                            Affirmation in Support of Application
                                        V.                                  for an Order of Continuance

             CHARLES IFEANYI OGOZY,                                            19 Mag. 10177

                                                 Defendant.
             ---~-----------------------------------------------------X

             State ofNew York                                      )
             County of New York                                    ) ss.:
             sol thern District of New York                        )

                I      Sagar K. Ravi, pursuant to Title 28, United States Code, Section 1746, hereby declares

             under penalty of perjury:
                I
                       1.       I am an Assistant United States Attorney in the Office of Geoffrey S. Berman,

             U1ited States Attorney for the Southern District of New York. I submit this affirmation in

             support of an application for an order of continuance of the time within which an indictment or

             information would otherwise have to be filed, pursuant to 18 U.S.C. § 3161(h)(7)(A). This is the

             sedond order of continuance that has been sought. Andrew Dember, Deputy Chief of the

             Crtminal Division of the U.S. Attorney' s Office for the Southern District of New York, has

             approved this request.

                       2.       The defendant CHARLES IFEANYI OGOZY was charged with violations of
                j
             Ti le 18, United States Code, Sections 371 , 1349, and 1956 in a Complaint dated October 29,

             2019. The defendant was arrested and presented before Magistrate Judge James L. Cott on

             o dtober 31 , 2019. The defendant was released on a $250,000 personal recognizance bond co-
                l
             signed by two financially responsible persons, home detention with electronic monitoring, and
f   -                 Case 1:19-mj-10177-UA Document 16 Filed 01/02/20 Page 2 of 2·-- -




        other standard conditions ofrelease. Jeffrey Chabrowe, Esq. has been retained as defense
           I
        coupsel.

                          Under the Speedy Trial Act, the Government initially was required to file an
           I     3.
        indictment or information on or before December 2, 2019. On December 2, 2019, Magistrate

        Judge Barbara C. Moses entered an Order of Continuance, pursuant to 18 U.S.C.

           f
        § 3 61 (h)(7)(A), extending the time within which an indic1ment or information would otherwise

        have had to be filed in this case for 30 days until January 2, 2020.

                 4.       Mr. Chabrowe and I are engaged in discussions concerning a possible disposition

        of t is case and are continuing discussions concerning a possible disposition of this case. The

        nel otiations have not been completed, and we plan to continue our discussions but do not

        an~cipate a resolution before the deadline under the Speedy Trial Act expires on January 2,

        20:20.

                 5.       Therefore, the Government is requesting a 30-day continuance until February 3,

        202.0 to continue the aforementioned discussions and reach a disposition of this matter. I have

        pJ sonally communicated with defense counsel and he consents to this request.

          I      6.       For the reasons stated above, the ends of justice served by the granting of the

        rei uested continuance outweigh the best interests of the public and defendant in a speedy trial.

        Dl ted: New York, New York
                Janaury 2, 2020



                                                      ~ ~-%
                                                        Assistant United States Attorney
                                                        (212) 637-2195



                                                            2
